Citation Nr: 1403939	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a skin disorder of the bilateral feet.  

3.  Entitlement to service connection for psoriasis of the torso, arms, and neck.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1977 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

In October 2013, the Veteran testified via video before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been attached to the electronic claims file.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The issues of service connection for an acquired psychiatric disorder, psoriasis of the torso, arms, and neck, and a skin disorder of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran sustained back injuries as a result of falls during service in 1978 and 1979, and was treated for back pain and related symptoms. 

2.  Symptoms of a back disorder were not chronic in service.

3.  Symptoms of a back disorder have not been continuous since service separation. 

4.  Arthritis of the thoracolumbar spine did not manifest during service or within a year thereafter.  

5.  The Veteran's current disorders of the thoracolumbar spine are not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In January 2010 and March 2013 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Initial adequate VCAA notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions, and various private and VA treatment records.  Regarding the Veteran's reported treatment at various VA facilities in the 1980's and thereafter, the agency of original jurisdiction has attempted on several occasions to locate records of the claimed treatment.  It has, however, been unsuccessful, as the contacted VA facilities have reported no records related to the Veteran have been located for the time periods claimed.  Additionally, the Veteran was informed in March 2013 that VA had unsuccessfully attempted to obtain these records, and he was requested to submit any such records in his possession.  Thus, the Board finds VA's duties to notify and assist regarding this evidence have been met.  

The Veteran was afforded a VA medical examination in January 2010, with a June 2010 addendum.  The VA examination reports and opinions contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence sufficient to decide the claims.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Next, as stated above, the Veteran presented hearing testimony before the undersigned VLJ at an October 2013 videoconference Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the October 2013 Board hearing, the VLJ identified the issues on appeal.  The Veteran provided testimony relevant to the issues such as falls during service, past and current symptoms, diagnoses, and current medical treatment.  During the course of the hearing, the VLJ posed several questions of the Veteran in order to ascertain whether there was additional evidence that may be outstanding or overlooked that would help to substantiate the appeal.  In consideration of the foregoing, the Board finds that there has been compliance with the duties outlined at 38 C.F.R. § 3.103(c)(2).  

Service Connection for a Low Back Disorder

The Veteran seeks service connection for a disorder of the low back.  He contends that he injured his back as the result of falls in service and, because such a disorder continues to the present, service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

After a review of all the evidence, the Board finds that while the Veteran sustained various low back injuries as the result of falls during service in 1978-79, and was treated for pain and other symptoms, he did not experience chronic symptoms of any back disorders during service or experience continuous symptoms of any back disorders since service.  

When the Veteran was examined for entrance into service in December 1977, he was without any diseases or injuries of the spine.  In December 1978, the Veteran sought treatment for low back pain following a fall down a flight of stairs while aboard ship.  Physical examination indicated mild abrasions with some edema on the right side of the lower back.  Range of motion was limited, but the Veteran had full use of his arms and legs.  He was diagnosed with mild abrasions and a muscle strain of the low back.  He was ordered to bed rest and recommended to use ice packs followed by heat packs.  

He next sought treatment in December 1979 for mid-back pain following a fall.  He stated he was wearing a radio pack when he fell backward, striking his back.  He was initially seen at a non-military hospital, and his lumbosacral spine was negative.  On physical evaluation, tenderness was present over the midportion of the spine, and range of motion was limited.  Some muscle spasm was observed, but reflexes and muscle strength were within normal limits.  The diagnosis was of a lumbosacral strain, and the Veteran was given medication.  On the November 1980 service separation examination, the clinical evaluation of the abdomen or spine was normal.  On his concurrent report of medical history, completed by the Veteran, he denied any history of recurrent back pain or bone, joint, or other abnormality.  He also stated he was in "good health".  He did report, however, a history of an emergency room visit in 1979 for a back injury.  

On the question of whether the symptoms were chronic in service, the Board notes that, while the Veteran was treated in December 1978 during service for back pain, following a fall, he responded to initial treatment and did not seek further treatment for these symptoms until December 1979, when he sustained a second fall.  He was treated for a second time for a lumbosacral strain following this 1979 fall, but did not seek follow-up care for the remainder of service following his initial treatment.  Furthermore, while the Veteran's involvement in these 1978 and 1979 falls is confirmed within the service treatment records, the lumbosacral spine was itself negative for spinal injury following the 1979 fall, according to the service treatment records.  Additionally, he did not report a chronic disorder of his back on his subsequent service separation examination, or otherwise seek treatment for the same.  He in fact stated, while acknowledging his 1979 fall, that he was in good health and he denied any history of recurrent back pain.  The Board finds that the weight of the evidence demonstrates that a back condition was not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous spine disorder symptoms since service separation.  On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for a back disorder for many years following service separation.  This lengthy period without complaint or treatment is a factor that can be considered as to whether here has been continuity of symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The earliest post-service treatment records of the spine are dated in the mid 1990's, more than 10 years after service separation.  In 1996, he was given a general medical evaluation at a VA Medical Center, and reported a history of muscle spasms of the back.  He stated at that time, however, that these symptoms had first begun in 1994, many years after service separation.  Thus, the Veteran's own statements, made for treatment purposes, are considered more credible than his more recent statements made for the purposes of obtaining compensation.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board does not find the Veteran's more recent assertions of continuous post-service back symptoms since service, which were made for VA compensation purposes and in the context of a post-service injury, to be credible.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

Additionally, when the Veteran was afforded a general medical evaluation in April 2006 prior to entering a VA substance abuse program, he described his general health as good and denied any significant medical history.  He did not report any history of low back or spinal injuries at that time, and no abnormalities of the spine or low back were noted on objective evaluation.  He did seek treatment for low back pain in July 2006 after sustaining an intercurrent injury that same month, being knocked off his bicycle and striking his low back on a curb.  Both this intercurrent injury and the lack of post-service treatment immediately following service separation have been considered by the Board in finding a lack of continuity of symptomatology since service.  

VA treatment records have indicated degenerative disc disease of the lumbosacral spine, confirmed by X-ray studies.  As such, a current disability of the lumbosacral spine is acknowledged by VA as having been established in the record by competent evidence.  Nevertheless, for the reasons discussed above, this current diagnosis is not found either to have had its onset in service or within a year thereafter, or to have been continuous since service separation, as the first such diagnoses of degenerative disc disease of the lumbosacral spine date to approximately 2010, many years after service separation.  

The Veteran has himself asserted, within his written contentions and hearing testimony, that he has experienced post-service pain of the back following the falls in service.  For example, in a December 2009 statement made in support of obtaining VA compensation, the Veteran has asserted that, since the in-service falls, he has been plagued with back problems.  At the October 2013 video hearing, the Veteran stated that he has experienced low back pain on a chronic basis since service separation in 1980.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the service separation medical examination that was negative both for complaints or findings of back symptomatology, the post-service history beginning many years after service for treatment of a back disorder, and the post-service bicycle accident the Veteran sustained.  Finally, such statements contradict his own 1996 statement that his back problems began in 1994, many years after service.  

As the Board does not find the Veteran's lay statements made within the record regarding continuous symptoms of a spine disorder since service to be credible, they are afforded no probative weight.  These statements are vague in details, and are inconsistent with more contemporaneous medical records and the Veteran's own, more contemporaneous histories, including histories made for treatment purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Thus, they neither establish a nexus between the Veteran's in-service falls and any current spinal disorders, nor establish a continuity of symptomatology following service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's current back disorder is not related to active service.  The Veteran was afforded a VA medical examination in January 2010, with a June 2010 addendum.  In the June 2010 addendum, the January 2010 VA examiner reviewed the claims file and, based on both his review of the medical history and physical evaluation of the Veteran, concluded it was less likely than not that any current back disorder was related to the in-service injuries to the back.  The examiner noted that following these initial in-service injuries, the Veteran required only one-time in-service treatment and did not return for chronic medical care either during service or for many years post-service.  Also, no back disorders were noted on the service separation examination.  As such, the in-service injuries were "most likely to have been resolved self-limited conditions."  The Board considers this medical opinion to be both competent and probative regarding the possibility of a nexus with service, as it was based both on review of the claims file, and the medical history contained therein, and physical examination of the Veteran.  

The Board also finds the Veteran is not competent to testify regarding the etiological basis of his current disorder of the back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor any other lay persons are competent to state that arthritis of the back was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Veteran does not have the necessary medical training and/or expertise to diagnose a low back disability, especially a diagnosis as complex as arthritis that requires X-ray or similar clinical testing, or to opine that he has current back disability that, in the absence of continuous post-service symptoms, is otherwise related to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder, and the service connection claim for this disorder must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for a low back disorder is denied.  


REMAND

Service Connection for Psoriasis and for a Skin Disorder of the Feet

The Veteran seeks service connection for psoriasis of the trunk, neck, and arms, and for a skin disorder of the feet.  He has asserted that he first had onset of these disorders during service, and had recurrent symptomatology thereafter.  Though a layperson, the Veteran is competent to testify regarding such observable symptomatology as a skin disorder.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Therefore, remand for such an examination is required.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as anxiety.  He has asserted that he first had onset of anxiety symptoms during service, and had recurrent symptomatology thereafter.  Though a layperson, the Veteran is competent to testify regarding such observable symptomatology as anxiety and a depressed mood.  He has not, however, been afforded a VA medical examination and opinion regarding the etiology of any current psychiatric disorders.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Therefore, remand for such an examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate examination to determine the etiology of any current skin disorders, to include psoriasis and a skin disorder of the feet.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must first elicit from the Veteran a detailed history of any alleged in-service skin disorders and the symptomatology thereafter.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (probability greater than 50 percent), at least as likely as not ( probability of 50 percent), or less likely than not (probability less than 50 percent) that any current skin disorder had its onset during active service or is otherwise related to service.  

The examiner must specifically address the Veteran's assertions of an in-service disease or disorder of the skin.  The rationale for all opinions expressed must be provided.  If the examiner finds insufficient evidence to establish a current diagnosis of psoriasis or any other skin disorder, the examiner must state as such for the record.  

2.  Provide the Veteran with an the appropriate VA examination to determine the etiology of any current psychiatric disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must first elicit from the Veteran a detailed history of any alleged in-service psychiatric symptomatology.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (probability greater than 50 percent), at least as likely as not ( probability of 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder had its onset during active service or is otherwise related to service.  If there is any current diagnosis of any form of psychosis, the examiner should state whether it is more likely than not, at least as likely as not, or less likely than not that such disorder manifested to a compensable degree within one year after discharge from active service.  

The examiner must specifically address the Veteran's assertions of any in-service symptomatology.  The rationale for all opinions expressed must be provided.  If the examiner finds insufficient evidence to establish a current diagnosis of a psychiatric disorder, the examiner must state as such for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending service connection claims for psoriasis, a skin disorder of the feet, and an acquired psychiatric disorder in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


